Exhibit 10.5

 

[g89131ks01i001.gif]

 

March 6, 2017

 

Katie Evans

Sent by email

 

RE: Terms of Employment

 

Dear Katie:

 

Effective as of March 6, 2017, you will be promoted to Chief Operating Officer
of Tremor Video, Inc. (the “Company”).   In connection with your new position,
your employment offer letter shall be amended and restated in its entirety as
follows:

 

Position and Responsibilities

 

You will report to the Company’s Chief Executive Officer.  As Chief Operating
Officer, you will serve and be responsible for such duties as are normally
associated with your position or as may otherwise be determined by the Company. 
Your specific duties and responsibilities may change from time to time as
determined by the needs of the Company and the policies established by the
Company.  While travel in the performance of your duties may be required, you
will work principally at our offices in New York, New York. Of course, the
Company may change your position, duties, and work location as it deems
necessary.

 

Compensation and Benefits

 

You will receive an initial base annual salary of $330,000, less payroll
deductions and all required withholdings. You will be paid the base salary in
accordance with the Company’s standard payroll practices, and you will be
eligible for standard benefits, such as medical insurance, paid time off, and
holidays, according to standard Company policy as may be adopted by the Company
from time to time.  The Company offers a Discretionary Time Off policy, where
this time off can be used for sick and/or personal days, or vacation.

 

In addition to your base salary, you will be eligible to receive
performance-based bonuses based on achievement of performance goals to be set by
the CEO and the Company’s Board of Directors (the “Board”).  Your target annual
bonus for 2017 will be $215,000, less payroll deductions and all required
withholdings.  You will have the ability to earn up to 150% of your target
annual bonus.  Unless otherwise agreed in writing and approved by the CEO and/or
Board, bonus payments, if any, are not guaranteed and will be awarded at the
sole discretion of the Company.  To be eligible for

 

--------------------------------------------------------------------------------


 

a performance bonus, you must maintain full time employment status at the time
of the payment.  Bonus payments will be made less payroll deductions and all
required withholdings.

 

Severance Benefits

 

If the Company terminates your employment for any reason other than for Cause
(as defined below), death or Disability (as defined below), or you resign from
your employment with the Company for Good Reason (as defined below) (each such
event, a “Qualified Separation”), subject to the terms of this Agreement
(including satisfaction of the Release Requirement) and your continued
compliance with your Confidentiality and Invention Assignment Agreement, and
provided such Qualified Separation constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then you will
be entitled to the following benefits: (i) severance payments at a rate equal to
your base salary, at the rate in effect at the time of your separation date, for
the Severance Period; (ii) a pro-rata portion of your annual bonus target for
the year in which your termination occurs plus any earned but unpaid bonus
amounts from prior periods; and (iii) the Company will pay to you an amount
equal to the monthly premium under COBRA for you and your eligible dependents
until the earliest of (x) the end of the final month of the Severance Period,
(y) the expiration of your continuation coverage under COBRA or (z) the date
when you become eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment.  In addition, if a Change
in Control (as defined below) is consummated and a Qualified Separation occurs
within the Change in Control Period, then 100% of the then-unvested portion of
any stock option or restricted stock award issued to you by the Company shall
vest as of the Release Effective Date.

 

The severance payments described above will be paid in accordance with the
Company’s standard payroll procedures, and, subject to your satisfaction of the
Release Requirement (as defined below), will commence on the  first payroll date
that follows the Release Effective Date, and once they commence will be
retroactive to the date of your Separation.  The pro-rata portion of your bonus
will be paid within seven business days following the Release Effective Date.

 

You will not be entitled to any of the benefits described above unless you
(i) have returned all Company property in your possession, including (without
limitation) copies of documents that belong to the Company and files stored on
your computer(s) that contain information belonging to the Company and (ii) have
satisfied the following release requirement (the “Release Requirement”): execute
and return to the Company a general release in the form attached hereto as
Exhibit A of all claims that you may have

 

--------------------------------------------------------------------------------


 

against the Company or persons affiliated with the Company (the “Release”).  You
must execute and return the release on or before the date specified by the
Company in the prescribed form (the “Release Deadline”), and permit the Release
to become effective and irrevocable in accordance with its terms (such effective
date of the Release, the “Release Effective Date”).  If you fail to return the
release on or before the Release Deadline, or if you revoke the release, then
you will not be entitled to the benefits described above.  You acknowledge and
agree that if you resign without Good Reason or if the Company terminates your
employment for Cause, you will not be eligible to receive any of the benefits
described above.

 

It is intended that all of the severance payments payable under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
no so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A.  For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment.  Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month and one day period measured
from the date of your Separation from Service with the Company, (ii) the date of
your death or (iii) such earlier date as permitted under Section 409A without
the imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.  If
the Company determines that any severance benefits provided under this Agreement
constitutes “deferred compensation” under Section 409A, for purposes of
determining the schedule for payment of the severance benefits, the effective
date of the Release will not be deemed to have occurred any earlier than the
sixtieth (60th) date

 

--------------------------------------------------------------------------------


 

following the Separation From Service, regardless of when the Release actually
becomes effective.  In addition to the above, to the extent required to comply
with Section 409A and the applicable regulations and guidance issued thereunder,
if the applicable time period for you to execute (and not revoke) the applicable
Release spans two calendar years, payment of the applicable severance benefits
shall not commence until the beginning of the second calendar year.

 

Definitions

 

For purposes of this Agreement, the following definitions will apply:

 

“Cause” shall mean: (i) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) your material breach of any agreement between
you and the Company that remains uncured for thirty (30) days following written
notice of such material breach; (iii) your material failure to comply with the
Company’s written policies or rules that remains uncured for thirty (30) days
following written notice of such material breach; (iv) except with respect to
driving violations, your conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State thereof; (v) your
gross negligence or willful misconduct; (vi) your continuing unwillingness to
perform assigned duties after receiving written notification of such failure
from the Board and a thirty (30) day opportunity to cure; or (vii) your failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation.  It is understood that a termination of your employment
resulting from your death or Disability shall not constitute termination for
“Cause.”

 

“Change in Control” shall mean (i) the merger or consolidation of the Company
(except any such merger or consolidation involving the Company in which the
shares of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares that represent, immediately following such merger or consolidation at
least a majority, by voting power, of the shares of the surviving or resulting
corporation), (ii) a sale of all or substantially all of the assets or a
material business division of the Company or (iii) a transaction or series of
related transactions in which a person, or a group of related persons, acquires
from stockholders of the Company shares representing more than fifty percent
(50%) of the outstanding voting power of the Company.

 

--------------------------------------------------------------------------------


 

“Change in Control Period” means the time period beginning on the date that is
two (2) months prior to the Change in Control and ending on the date that is
twelve (12) months following the Change in Control.

 

“Disability” shall mean any physical incapacity or mental incompetence as a
result of which you are unable to perform the essential functions of your job
for an aggregate of 180 days, whether or not consecutive, during any calendar
year, and which cannot be reasonably accommodated by the Company without undue
hardship.

 

“Good Reason” means that you resign after one of the following conditions has
come into existence without your consent:  (i) a change in your reporting
directly to the Company’s CEO or a change in your position or title with the
Company that materially reduces your level of authority or responsibility;
provided, however, that a change in position or reporting structures solely by
virtue of a Change in Control shall not constitute “Good Reason” if you maintain
a substantially similar level of responsibility within the business unit that
previously operated as the independent company, (ii) a material reduction in
your base salary or bonus opportunity; (iii) receipt of notice that your
principal workplace will be relocated more than 30 miles that also increases
your commute by at least 30 miles; or (iv) the willful breach by the Company of
a material provision of this Agreement or any other agreement with you.  A
condition will not be considered “Good Reason” unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence, the Company fails to remedy the condition within 30 days after
receiving your written notice and you resign within 30 days thereafter.

 

“Severance Period” means (i) six months or (ii) if a Change in Control is
consummated and within the Change in Control Period a Qualified Separation
occurs, twelve months.”

 

Retention

 

Provided that you remain employed with the Company through June 30, 2017, or in
the event that prior to such date your employment is terminated under
circumstances that constitute a Qualified Separation, you will be entitled to
receive a one-time special bonus of $75,000.

 

Treatment of Equity

 

In the event you accept employment with an acquirer (an “Acquirer”) in a Change
in Control, or upon termination of your employment with the Company for any
reason, your “Continuous Service” to the Company will cease for purposes of any
stock option or

 

--------------------------------------------------------------------------------


 

restricted stock unit awards granted to you by the Company.  If you accept
employment with an Acquirer in a Change in Control transaction that involves the
sale of a division or a portion of the Company’s assets, any provisions with
respect to the accelerated vesting of Company equity awards upon termination of
employment following the occurrence of such transaction shall be converted to a
cash obligation as follows: (i) with respect to the unvested portion of any
restricted stock unit award, an amount equal to (x) the number of unvested
restricted stock units multiplied by (y) the closing price of the Company’s
common stock on the date of closing of the transaction and (ii) with respect to
the unvested portion of any stock option award, an amount equal to (x) the
number of unvested stock options multiplied by (y) the difference, if positive,
between the closing price of the Company’s common stock on the date of closing
of the transaction and the exercise price per option.   Any unvested stock
options with an exercise price at or above the closing price of the Company’s
common stock on the date of closing of the transaction will be cancelled without
payment.

 

Termination of Employment

 

Unless agreed to in writing between you and the Company during the term of your
employment, your employment with the Company shall be “at will”.  You may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company. Likewise, the Company may terminate
your employment at any time and for any reason whatsoever, with or without cause
or advance notice, subject to your right to receive severance benefits set forth
herein upon certain termination events provided herein.  This at-will employment
relationship cannot be changed except by a written document signed by you and a
member of the Board.

 

Miscellaneous

 

The terms in this letter supersede any other agreements or promises made to you
by anyone, whether verbal or written, and comprise the final, complete and
exclusive agreement between you and the Company with regard to severance and the
other benefits described herein.  For the avoidance of doubt, the benefits
described herein with respect to the accelerated vesting of equity upon the
termination of your employment with the Company following a Change in Control,
shall supersede and replace the terms set forth in any stock option or
restricted stock unit award agreements that you have entered into with the
Company prior to the date hereof.  At all times in the future, you will remain
bound by your Confidential Information and Assignments Agreement with the
Company.  The terms of this letter agreement and the resolution of any disputes
will be governed by New York law.

 

--------------------------------------------------------------------------------


 

Successors

 

In the event of a Change in Control, the Company may transfer your employment
and assign this Agreement to the Acquirer, provided that the Acquirer assumes
all obligations hereunder (subject to the paragraph entitled “Treatment of
Equity”).  Upon the Acquirer’s assumption of the Company’s obligations hereunder
(subject to the paragraph entitled “Treatment of Equity”), you waive any rights
to claim severance benefits from the Company.

 

Very truly yours,

 

Tremor Video, Inc.

 

 

 

 

 

 

By:

/s/Paul Caine

 

 

Paul Caine, Interim Chief Executive Officer

 

 

I have read and accept this offer letter:

 

 

/s/Katie Evans

 

Katie Evans

 

 

 

 

 

Dated: March 6, 2017

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

You have entered in an employment offer letter with the Company (the
“Agreement”), pursuant to which the Company has agreed to provide you with
certain severance and other benefits.  In order to receive the benefits set
forth in the Agreement, you must execute and allow to become effective this
General Release (the “Release”) as described herein.

 

1.              Termination Date.  Your employment with the Company terminated
on            (the “Termination Date”).

 

2.              Salary and Vacation Pay.  On or before the next regularly
scheduled pay day following the Termination Date, the Company will pay you all
of your salary earned and unpaid through the Termination Date.  You acknowledge
that, except as set forth in this Release and the Agreement you are not entitled
to receive any additional money from the Company following the Termination Date,
and that the only payments and benefits that you are entitled to receive from
the Company following the Termination Date are those specified in this Release
and the Agreement.

 

3.              Release of All Claims.  In consideration for the benefits
provided by the Company pursuant to the Agreement, to the fullest extent
permitted by law, you waive, release and promise never to assert any claims or
causes of action, whether or not now known, against the Company, as co-employer,
or their respective predecessors, successors or past or present subsidiaries,
stockholders, directors, officers, employees, consultants, attorneys, agents,
assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to your employment with the Company or
the termination of that employment, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
emotional distress, defamation, invasion of privacy, fraud, breach of contract
or breach of the covenant of good faith and fair dealing and any claims of
discrimination or harassment based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the New York State Human Rights Law, the New York Executive
Law, the New York Civil Practice Law and Rules, the New York Judiciary Law, the
New York Labor Law, the New York Civil Rights Law, the New York Administrative
Code, the New York City Human Rights Law, the Massachusetts Fair Employment
Practices Law, and all other laws and regulations relating to employment. 
However, this release covers only those claims that arose prior to the execution
of this

 

--------------------------------------------------------------------------------


 

Release.  Execution of this Release does not bar any claim that arises
hereafter, including (without limitation) a claim for breach of this Release or
the obligations in the Agreement which survive termination of employment.  This
release does not release claims that cannot be released as a matter of law,
including, but not limited to (1) claims under the Workers’ Compensation Act;
(2) claims under the Unemployment Insurance Code; and (3) your right to file a
charge with or participate in a charge by the Equal Opportunity Commission or
any other local, state or federal administrative body or government agency that
is authorized to enforce laws related to employment, with the understanding that
any such filing or participation does not give you the right to recover any
monetary damages against the Company and the understanding that your release
herein bars you from recovering such monetary relief from the Company.

 

4.              ADEA.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”).  You also
acknowledge that the consideration given for the waiver in the above paragraph
is in addition to anything of value to which you were already entitled.  You are
advised by this writing, as required by the ADEA that:  (a) your waiver and
release do not apply to any claims that may arise after you sign this Agreement;
(b) You should consult with an attorney prior to executing this release; (c) you
have twenty-one (21) days within which to consider this release (although you
may choose to voluntarily execute this release earlier); (d) you have seven
(7) days following the execution of this release to revoke this Agreement; and
(e) this Agreement will not be effective until the eighth day after this
Agreement has been signed both by you and by the Company, provided that you have
not earlier revoked this Agreement (the “Release Effective Date”) and you will
not entitled to receive any of the benefits specified by this Agreement unless
it becomes effective.

 

5.              No Admission.  Nothing contained in this Release will constitute
or be treated as an admission by you or the Company of liability, any wrongdoing
or any violation of law.

 

6.              Other Agreements.  At all times in the future, you will remain
bound by your Confidential Information and Assignments Agreement with the
Company, a copy of which is attached as Exhibit A.  Any provisions in the
Agreement with respect to severance benefits or treatment of equity
post-termination of employment will continue in full force and effect.  Except
as expressly provided in this Release, this Release renders null and void all
prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Release.  This Release may be modified only in a written document signed by you
and a duly authorized officer of the Company.

 

--------------------------------------------------------------------------------


 

7.              Communications.  You agree that you will refrain from making
statements, written or verbal, which disparage the goodwill or reputation of the
Company, its officers, board of directors and/or its products, services or
business practices.  Similarly, provided that you perform your obligations under
this Agreement, the Company will direct its executive officers and board of
directors who hold such positions as of the date of this Agreement to refrain
from making statements, written or verbal, that disparage you or your business
reputation.  Notwithstanding the foregoing, either party may respond accurately
and fully to any question, inquiry or request for information when required by
legal process.

 

8.              Confidentiality of Agreement.  You agree that you will not
disclose to others the terms of this Release, except that you may disclose such
information to your spouse, attorney or tax adviser if such individuals agree
that they will not disclose to others the terms of this Release.

 

9.              Company Property.  You represent that you have returned to the
Company all property that belongs to the Company, including (without limitation)
copies of documents that belong to the Company and files stored on your
computer(s) that contain information belonging to the Company.  You must also
erase any such proprietary or confidential information contained in any
electronic documents or e-mail systems in your possession or control.

 

10.       Severability.  If any term of this Release is held to be invalid, void
or unenforceable, the remainder of this Release will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

 

11.       Choice of Law.  This Release will be construed and interpreted in
accordance with the laws of the State of New York (other than its choice-of-law
provisions).

 

12.       Execution.  This Release may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement.  Execution of a facsimile copy will have the same force and
effect as execution of an original, and a facsimile signature will be deemed an
original and valid signature.

 

--------------------------------------------------------------------------------


 

Please indicate your agreement with the above terms by signing below.

 

 

Very truly yours,

 

 

 

TREMOR VIDEO, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I agree to the terms of this Release, and I am voluntarily signing this release
of all claims.  I acknowledge that I have read and understand this Release, and
I understand that I cannot pursue any of the claims and rights that I have
waived in this Release at any time in the future.

 

 

 

 

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------